DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,761,150 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.10,782,362 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is the inclusion of a plurality of protrusions provided between the first soft magnetic body and the second soft magnetic body in the third direction; a magnetic detector provided between the first soft magnetic body and the second soft magnetic body in the third direction; and a lead provided so as 
The primary reason for allowance of claim 4 is the inclusion of a plurality of protrusions provided on a surface of the soft magnetic body, the surface extending along a first plane; a magnetic detector opposed to the surface of the soft magnetic body; and a lead provided so as to be connected to the magnetic detector and supply a sense current to the magnetic detector, wherein the magnetic detector and the lead are respectively provided in areas without overlapping any of the plurality of protrusions in a direction along the first plane. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 5 and 6 have been found allowable due to their dependencies upon claim 4.
The primary reason for allowance of claim 7 is the inclusion of a lead provided so as to be connected to the magnetic detector and supply a sense current to the magnetic detector, the first soft magnetic body including a first confronted surface that is confronted with the second soft magnetic body, the second soft magnetic body including a second confronted surface that is confronted with the first soft magnetic body, the first confronted surface, the second confronted surface, or both include a plurality of protrusions, or both the first confronted surface and the second confronted surface including one or more protrusions, the magnetic detector including a direction of sensing 
The primary reason for allowance of claim 9 is the inclusion of a lead provided so as to be connected to the magnetic detector and supply a sense current to the magnetic detector, the first soft magnetic body including a first confronted surface that is confronted with the second soft magnetic body, the second soft magnetic body including a second confronted surface that is confronted with the first soft magnetic body, the first confronted surface, the second confronted surface, or both include a plurality of protrusions, or both the first confronted surface and the second confronted surface including one or more protrusions, the magnetic detector including a direction of sensing along the first plane, a center position of the magnetic detector in a direction along the first plane being a different position from a position overlapping with a protrusion in the third direction, and the lead being provided in an area between two adjacent protrusions along the first plane without overlapping any of the plurality of protrusions in the third direction. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claim 10 have been found allowable due to its dependency upon claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
1/6/2022